Matter of S'Mya Jade R. (Paul Gregory R.) (2016 NY Slip Op 00108)





Matter of S'Mya Jade R. (Paul Gregory R.)


2016 NY Slip Op 00108


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Renwick, J.P., Andrias, Saxe, Moskowitz, JJ.


16612A 16612

[*1] In re S'Mya Jade R., and Another, Dependent Children Under the Age of Eighteen Years, etc.
andPaul Gregory R., Respondent-Appellant, Graham Windham Services to Families and Children, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the children.

Orders, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 29, 2014, which, after a parental status and dispositional hearing, found that appellant's consent was not required for the adoption of the children pursuant to section 111(1)(d) of the Domestic Relations Law (DRL) and that it was in the children's best interest to have their custody and guardianship committed to the Commissioner of Social Services and Petitioner Graham-Windham Services for Children and Families for the purpose of adoption, unanimously affirmed, without costs.
The agency proved by clear and convincing evidence that appellant only had minimal and sporadic contact with the agency and the children, and that his consent to their adoption was not required under the DRL (Matter of Isabella Star G., 66 AD3d 536, 537 [1st Dept 2009]. The record reflects that appellant visited the children no more than ten times over a seven month period while he was living in New York and while the children were in foster care, and that he did not provide them with financial support.
A preponderance of the evidence also supported the conclusion that it was in the best interest of the children to be freed for adoption (Matter of Star Leslie W., 63 NY2d 136, 148 [1984]; Matter of Ashley R. [Latarsha R.], 103 AD3d 573, 574 [1st Dept 2013], lv denied 21 NY3d 857 [2013]). The record reflects that the children are well-cared for by their foster parents, who wish to adopt them (Matter of Ashley R. at 574). Appellant has
not shown that he is familiar with the children's special needs or that he has taken any steps to provide for them.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK